Exhibit 10.49

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change In Control Severance Agreement (“Agreement”) is
entered into as of the 24th day of August 2007, by and among Taylor Capital
Group, Inc., a Delaware corporation (the “Company”), Cole Taylor Bank, an
Illinois banking corporation (the “Bank”), and Robin Vancastle (the
“Executive”).

WITNESSETH:

WHEREAS, the Executive and the Bank previously entered into a Change in Control
Severance Agreement dated March 19, 2003 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety as set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained the value of which is hereby acknowledged, the
parties hereto agree as follows:

1. Bank Obligation. Subject to the limitations of this Agreement, if during the
Change in Control Period the Bank shall terminate the Executive’s employment
other than for Cause, or if during the Change in Control Period the Executive
shall terminate his employment with the Bank for Good Reason, (1) the Bank shall
pay to the Executive in a single sum within thirty (30) days after the
termination of employment (or, to the extent required to comply with the key
employee designation of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), six months after the termination of employment), an amount
equal to two and one-half (2- 1/2) times the Executive’s annual Compensation,
(2) for a period of not more than eighteen consecutive months beginning with the
date of the Executive’s termination of employment, the Bank shall provide, at no
cost to the Executive and his Qualifying Family Members, COBRA Continuation
Coverage, and (3) the Bank shall provide executive level outplacement assistance
benefits beginning with the date of the Executive’s termination of employment
through a provider of the Bank’s choosing. If the Executive’s employment is
terminated by Executive during the Change in Control Period for any reason other
than a Good Reason, or if the Bank shall terminate the Executive’s employment
during the Change in Control Period due to Cause, or due to Executive’s death or
the Executive’s disability which renders him unable to perform the essential
functions of the position, this Agreement shall terminate without any obligation
of the Company to the Executive hereunder. For purposes of this Agreement,
Executive’s employment shall not be considered to have been terminated by the
Bank if the Executive is offered employment by a successor to the Bank or its
business or assets or by an Affiliate or a successor to an Affiliate or its
business or assets on terms and conditions that are reasonably comparable to the
Executive’s terms and conditions of employment with the Bank (including this
Agreement). If any payment or benefit under this Agreement, either alone or
together with any other payment, benefit, transfer of property, or acceleration
of vesting or payment, which the Executive receives or has a right to receive
from any person or entity (“Total



--------------------------------------------------------------------------------

Payments”), would constitute a nondeductible “excess parachute payment” (as
defined in Section 280G of the Internal Revenue Code of 1986, as amended
(“Code”)) or nondeductible “employee remuneration” under Section 162(m) of the
Code, such payment or benefit under this Agreement shall be reduced (but not
below zero) to the largest amount as will result in no portion of the Total
Payments being nondeductible under the Code. The Bank agrees to undertake such
reasonable efforts as it may determine in its sole discretion to prevent any
payment or benefit under this Agreement from constituting a nondeductible
payment, provided the Bank is not obligated to incur additional cost in order to
make a payment nondeductible. The determination of any reduction under the
preceding sentences shall be made by the Bank in good faith, and such
determination shall be binding on the Executive. The reduction provided by the
fourth sentence of this Section 1 shall apply only if, after reduction for any
applicable federal excise tax imposed by Section 4999 of the Code and federal
income tax imposed by the Code, the total payment accruing to the Executive,
would be less than the amount of the Total Payments as reduced under said fourth
sentence and after reduction for federal income taxes.

2. Other Benefits. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any other non-severance plan,
program, policy or practice of the Company, Bank or any Affiliate for which the
Executive may qualify, nor shall anything in this Agreement limit or otherwise
affect the rights of the Bank or the Executive under any other non-severance
plan, program, policy, practice, contract or agreement to which the Company,
Bank or any Affiliate may be a party. Any amounts payable or rights or benefits
furnished to the Executive under any such non-severance plan, program, policy,
practice, contract or agreement with the Company, Bank or any of its Affiliates
at or subsequent to the date of the Executive’s termination of employment shall
be payable in accordance with the terms of such plan, program, policy, practice,
contract or agreement and without regard to this Agreement, except as explicitly
modified by this Agreement. Amounts payable in respect of this Agreement shall
not be taken into account with respect to any other non-severance employee
benefit plan or arrangement. Notwithstanding anything to the contrary herein,
benefits payable to Executive under Section 1 hereof shall be in lieu of
benefits under any other severance plan, program, policy, or practice of the
Company, Bank or any Affiliate.

3. Mitigation; Release. The Executive shall not be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under this Agreement, and the amount payable under this
Agreement shall not be reduced whether or not the Executive obtains other
employment. The Company’s obligation to make the payment provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In
consideration for the protection and benefits provided for under this Agreement,
Executive agrees to execute a general release, in a form to be provided by the
Bank, of any claims the Executive may otherwise have against the Company, the
Bank and any Affiliate that Executive might otherwise assert (other than
pursuant to any of the plans, programs, etc., specifically described in Sections
1 or 2 hereof). The Bank’s obligations under this Agreement are conditioned on
Executive providing such release to the Bank at the time and in the form
requested by the Bank.



--------------------------------------------------------------------------------

4. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives including the Executive’s executor,
trustee or administrator. Notwithstanding anything to the contrary herein, in
the event of Executive’s death following a termination of Executive’s employment
with the Bank during the Change in Control Period under circumstances described
in the first sentence of Section 1 hereof, (i) if the Executive’s death shall
have occurred prior to the payment of the lump sum amount set forth in clause
(1) of the first sentence of Section 1, such amount shall thereafter be paid to
Executive’s estate and (ii) if the Executive’s death shall have occurred prior
to the end of the 18 month period described in clause (2) the first sentence of
Section 1 hereof, the Bank will continue to provide at no cost COBRA
Continuation Coverage to Executive’s Qualifying Family Members (but only to the
extent a Qualifying Family Member is being provided such coverage at the time of
Executive’s death) for the remainder of such 18 month period, subject to the
limitations set forth in Section 7(f).

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement.

5. Resolution of Disputes. Any dispute related to the interpretation or
enforcement of this Agreement shall be enforceable only by arbitration in Cook
County, Illinois (or such other metropolitan area to which the Company’s
principal executive officers may be relocated if such relocation does not result
in Good Reason for the Executive to terminate employment), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three arbitrators, one of whom shall be selected
by the Company, the second of whom shall be selected by the Executive and the
third of whom shall be selected by the other two arbitrators. In the absence of
the American Arbitration Association, or if for any reason arbitration under the
arbitration rules of the American Arbitration Association cannot be initiated,
or if one of the parties fails or refuses to select an arbitrator, or if the
arbitrators selected by the Company and the Executive cannot agree on the
selection of the third arbitrator within seven days after such time as the
Company and the Executive have each been notified of the selection of the
other’s arbitrator, the necessary arbitrator or arbitrators shall be selected by
the presiding judge of the court of general jurisdiction in the metropolitan
area where arbitration under this Section would otherwise have been conducted.
The arbitrators shall award to the Executive his reasonable legal fees and
expenses in connection with any arbitration proceeding hereunder if (i) the
arbitration is commenced by the Company, and the Company has no reasonable basis
for initiating such proceeding, or (ii) the arbitration is commenced by the
Executive, and the Executive prevails on the Executive’s claim in the
arbitration proceeding. The arbitrators shall award to the Company its legal
fees and expenses incurred in connection with any arbitration proceeding
hereunder if the arbitration proceeding is commenced by the Executive, and the
Executive has no reasonable basis for initiating such proceeding. The parties



--------------------------------------------------------------------------------

agree that the arbitration panel shall construe this paragraph to determine
whether either party is entitled to recover its cost and fees hereunder. Any
award entered by the arbitrators shall be formal, binding and nonappealable and
judgment may be entered thereon by any party in accordance with applicable law
in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Robin Vancastle

243 Butternut Road

Barrington Hills, Illinois 60010

If to the Company:

Taylor Capital Group, Inc.

9550 W. Higgins Road

Rosemont, IL 60018

Attention: Chairperson of the Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the Company
or the Bank, the employment of the Executive by the Bank is “at will” and, may
be terminated by either the Executive or the Company at any time. Moreover, if
prior to the Effective Date, the Executive’s employment with the Bank terminates
for any reason, then the Executive shall have no rights under this Agreement.



--------------------------------------------------------------------------------

(f) This Agreement constitutes the entire agreement between the parties hereto
and contains all the agreements between such parties with respect to the subject
matter hereof. This Agreement supersedes all other agreements, oral or in
writing, between the parties hereto with respect to the subject matter hereof
including, but not limited to, the Prior Agreement.

7. Defined Terms. For purposes of this Agreement the following whenever used in
the capitalized form shall have the meaning set forth below unless the context
clearly indicates otherwise.

(a) “Affiliate” means, with respect to any person, any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated association
or other entity (other than such person) that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with that person.

(b) “Annual Bonus” means the gross, annual bonus payable to the Executive for
the fiscal year of the Company ending immediately preceding the Effective Date,
or, if higher, the annual bonus payable to Executive for the fiscal year of the
Company ending immediately preceding the date when notice of termination of
Executive’s employment was given, in either case such annual bonus shall be
annualized in the event the Executive was not employed for the entire fiscal
year with respect to which such bonus was paid.

(c) “Cause” shall means termination because of (1) an act of fraud, embezzlement
or theft in connection with the Executive’s duties or in the course of the
Executive’s employment, (2) unreasonable neglect or refusal by the Executive to
perform his duties (other than any such failure resulting from the Executive’s
incapacity due to disability), (3) the engaging by the Executive in willful,
reckless, or grossly negligent misconduct which is or may be materially
injurious to the Company, or (4) the Executive’s conviction of or plea of guilty
or nolo contendere to a felony.

(d) “Change in Control” means, and be deemed to have occurred, on the date of
the first to occur of any of the following:

(1) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) (other than the Taylor Family or an Employee Stock
Ownership Plan established by the Company) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities and such
person or group is or becomes the beneficial owner, directly or indirectly, of
securities of the Company having a combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family; or

(2) the majority of the members of the Company’s Board of Directors



--------------------------------------------------------------------------------

being replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of the Company immediately prior to such appointment or election; or

(3) any reorganization, merger or consolidation (a “Reorganization”) involving
the Company or the Bank unless at least 50% of the then outstanding shares of
common stock of the surviving corporation is held by persons who are
shareholders of the Company or the Bank, respectively, immediately prior to such
Reorganization in substantially the same proportions as their ownership
immediately prior to such Reorganization; or

(4) consummation of (i) a “going private” transaction of the Company within the
meaning of Section 13(e) of the Exchange Act, or (ii) the sale or other
disposition of all or substantially all of the assets of either the Company or
the Bank, or (iii) the sale or other disposition of securities representing more
than 70% of the voting power of the Bank; or

(5) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company under Section 275 of the Delaware General Corporation
Law or any successor statute.

However, a Change in Control shall not occur under Paragraphs (2), (3) or (4) if
the Taylor Family continues to be the beneficial owner, directly or indirectly,
of more than 30% of the combined voting power of the then outstanding securities
of the Company (or of the Bank for a Change in Control under Subparagraphs (3),
(4)(ii), or 4 (iii) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraphs (3), (4)(ii) or
4(iii) involving the Bank) having combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family.

For purposes of this definition of Change in Control, the Company means Taylor
Capital Group, Inc. or any successor entity, and the Bank means Cole Taylor Bank
or any successor entity.

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.



--------------------------------------------------------------------------------

(e) “Change in Control Period” means the continuous period commencing on the
Effective Date and ending on the SECOND anniversary of the Effective Date.

(f) “COBRA Continuation Coverage” means the medical, dental and vision care
benefits that the Executive and his Qualifying Family Members elect and are
eligible to receive upon the Executive’s termination of employment with the
Company pursuant to Section 4980B of the Internal Revenue Code, and Section 601
et.al. of the Employee Retirement Income Security Act of 1974, as amended. For
this purpose, an Executive’s Qualifying Family Members are his spouse and his
dependent children to the extent they are eligible for, and elect to receive,
continuation coverage under such Section 4980B and Section 601 et.al.
Notwithstanding any other provision of this Agreement, COBRA Continuation
Coverage under this Agreement shall terminate for any individual when it
terminates under the terms of the applicable benefit plan of the Company in
accordance with such Section 4980B and Section 601 et.al.

(g) “Compensation” means the sum of (i) Executive’s gross, annual base salary at
the greater of the rate in effect on the Effective Date of the Change in Control
or the rate in effect immediately prior to the date when notice of termination
of Executive’s employment was given and (ii) the Annual Bonus. Compensation, for
purposes of applying the two and one half (2  1/2) multiplier in Section 1 of
this Agreement, does not include any accrued balances in the 1997 Long Term
Incentive Plan (or its successor) or any other compensation program the
Executive participates in.

(h) “Effective Date” means the date on which a Change in Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company without Cause, and if it is reasonably demonstrated by the
Executive that such termination of employment by the Company (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change in Control or (ii) otherwise arose in connection with or anticipation of
the Change in Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

(i) “Good Reason” shall mean the occurrence of any of the following events
unless, (i) such event occurs with the Executive’s express prior written
consent, (ii) the event is an isolated, insubstantial or inadvertent action or
failure to act which was not in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive, (iii) the event
occurs in connection with the termination of the Executive’s employment for
Cause, disability or death or (iv) the event occurs in connection with the
Executive’s voluntary termination of employment or other than due to the
occurrence of one of the following events:

(A) the assignment to the Executive by the Company or the Bank of any duties
which are inconsistent with, or are a diminution of, the Executive’s positions,
duty, title, office, responsibility and status with the Company or the Bank,
including without limitation, any diminution of the Executive’s position or



--------------------------------------------------------------------------------

responsibility in the decision or management processes of the Company, or any
removal of the Executive from, or any failure to reelect the Executive to, any
of such positions;

(B) a reduction by the Company or the Bank in the Executive’s rate of base
salary as in effect on the Effective Date or as the same may be increased from
time to time during the term of the Agreement, other than a reduction which is a
reduction generally applicable to all senior officers or executives of the
Company;

(C) any failure to either continue in effect any material benefit or incentive
plan or arrangement (including, without limitation, a plan meeting the
applicable provisions of Section 401(a) of the Code, group life insurance plan,
medical, dental, accident and disability plans) in which the Executive is
participating or eligible to participate on the Effective Date or to substitute
and continue other plans providing the Executive with substantially similar
benefits (all of the foregoing is hereinafter referred to as “Benefit Plans”),
or the taking of any action which would substantially and adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits or
compensation under any such Benefit Plan or deprive the Executive of any
material fringe benefit enjoyed by the Executive on the Effective Date;

(D) a relocation of more than 50 miles from their location of the principal
executive offices of the Company or the Bank, or the relocation of the
Executive’s principal place of employment for the Company or the Bank of more
than 50 miles, to any place other than the location at which the Executive
performed his duties on the Effective Date; and

(E) any failure by any successor or assignee of the Company to continue this
Agreement in full force and effect.

If the Executive does not notify the Company or the Bank and incurs the
termination of employment within 120 days of the date the Executive knew or
should have reasonably known of the event giving rise to Good Reason, the
Executive shall be deemed to have waived his right to a termination for Good
Reason based upon such event or the continuing effect or occurrence of such
event.

(j) “Taylor Family” means (i) Iris Taylor and the Estate of Sidney J. Taylor,
(ii) a descendant (or a spouse of a descendant) of Sidney J. Taylor and Iris
Taylor, (iii) any estate, trust, guardianship or custodianship for the primary
benefit of any individual described in (i) or (ii) above, or (iv) a
proprietorship, partnership, limited liability company, or corporation
controlled directly or indirectly by one or more individuals or entities
described in (i), (ii), or (iii) above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement on the date first written above.

 

TAYLOR CAPITAL GROUP, INC.

By:

 

/s/ BRUCE W. TAYLOR

  Bruce W. Taylor, Chairman & Chief Executive Officer

EXECUTIVE

/s/ ROBIN VANCASTLE

Robin Vancastle